DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1. 	Claims 12 and 13 (paragraphs 4 and 3, respectively) are objected to because of the following informalities:  Claims recite “by the the communication relay apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
3. 	Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Feria et al (US 10,200,109 B2) in view of Thompson et al (US 2002/0104920 A1).
 	Regarding claims 1, 12 and 13, Feria teaches a communication relay apparatus (see Abstract, “relay” and Fig.1, a flying object 110), comprising: 
 	a relay communication station (see Fig.1, a flying object 110 with platform-antenna 126 reads on Applicant’s “a relay communication station”) for relaying a communication between a terminal apparatus and a communication network via a feeder link for mobile communication (see Fig.1, a feeder link), the relay communication station being mounted on a flying object (see Fig.1, a flying object 110 with platform-antenna 126 for relaying a communication between a terminal apparatus 108 and network 122), 
 	a radio communication section for transmitting and receiving control information to and from a remote control apparatus via a radio communication line for flight control and a communication station for control (see column 8, lines 24-31, “The base station -controller 182 is configured to control the communication of RF signals and/or data to and/or from the relay platform 110 and/or a network 122. The base station-controller 182 may be remotely located with or co-located with (e.g., integral to) the base station 106”.  In addition, see Applicant’s Fig.1 and/or Fig.2 for “a remote control apparatus 85”), 
 	the radio communication line being different from the feeder link for mobile communication and the communication station for control being provided separately from a feeder station (see Fig.1, a feeder station 106) of relaying a communication between the terminal apparatus (see Fig.1, terminal apparatus 108) and the communication network (see Fig.1, the communication network 122), and 
 	a control section for controlling the relay communication station (see Fig.1, a flying object 110 with platform-antenna 126 reads on Applicant’s “a relay communication station”) based on the control information received from the remote control apparatus by the radio communication section (see column 8, lines 24-31, “The base station -controller 182 is configured to control the communication of RF signals and/or data to and/or from the relay platform 110 and/or a network 122. The base station-controller 182 may be remotely located with or co-located with (e.g., integral to) the base station 106”.  In addition, see Applicant’s Fig.1 and/or Fig.2 for “a remote control apparatus 85”), and a frequency band (see column 10, lines 60-67, “the BTR frequency 152 includes the C-band (e.g., approximately 6 GHz)”, and see column 11, lines 7-11, “the RTU frequency 160 includes the L-band (e.g., approximately 1.5 GHz)”).
 	Feria does not specifically disclose wherein a frequency band of the radio communication line for flight control used by the radio communication section for a radio communication with the remote control apparatus is a frequency band lower than a 
 	Thompson teaches wherein a frequency band of the radio communication line for flight control used by the radio communication section for a radio communication with the remote control apparatus is a frequency band lower than a frequency band of the feeder link performed by the relay communication station with the communication network (see Fig.4, [0043], “tracking and control (TT&C) links 118, 120, 122, which operate at lower frequencies than the Ka band”, and see [0042], “The second satellite 108 communicates with a second set of ST's 110 via another high bandwidth communications link 112, which is also preferably in the Ka band”.  In addition, see [0020], “Thus, the satellite simply acts as a repeater” reads on Applicant’s “relay”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Thompson into the system of Feria in order to provide a method and system for increasing the availability of a satellite communications system, so that the time required to bring the spare satellite into operation, and therefore restore service in the communication system, is thereby reduced (see Thompson, Abstract).
 	Regarding claim 2, the combination of Feria and Thompson further teaches the control section performs a cell optimization process for optimizing a cell formed by the relay communication station based on the control information from the remote control apparatus, the control information being received by the radio communication section (see Thompson, [0021], “a four-cell reuse pattern to maximize capacity density”, [0023], “cell”, “The payload is also capable of replicating and routing a packet to up to forty multiple downlink cells for point-to-multi-point (PMP) applications. Finally, the system has the capability to transmit broadband multimedia packets to all ST's within the continental United States (CONUS), Alaska, Hawaii, predefined parts of Canada and selected Latin American cities. There are preferably two CONUS broadcast beams (one for each polarization) that simultaneously cover all or a portion of the satellite coverage area”).  
 	Regarding claim 3, the combination of Feria and Thompson further teaches the cell optimization process includes a cell adjustment process for adjusting at least one of a position and a size of the cell by controlling the relay communication station (see Thompson, [0057], “At least two demodulators per CONUS uplink cell are configured to ensure connectivity from any CONUS location”).  
 	Regarding claim 4, the combination of Feria and Thompson further teaches the cell adjustment process is for changing at least one of the position and the size of the cell so as to reduce a difference in number of terminal apparatuses connected to each cell between a plurality of cells formed by the relay communication station of the communication relay apparatus, or between a cell formed by the relay communication station of the communication relay apparatus and a cell formed by another relay communication station mounted on another flying object (see Thompson, [0057], “At least two demodulators per CONUS uplink cell are configured to ensure connectivity from any CONUS location”).  
 	Regarding claim 5, the combination of Feria and Thompson further teaches the communication relay apparatus comprising an information-transmission processing section for performing a process of transmitting information for traffic analysis for The payload sends traffic measurement data and status packets periodically to the NOCC 22 such as the number of packets received by each demodulator in the payload, packets sent to each destination location and BOD requests received from each uplink cell”).  
 	Regarding claim 7, the combination of Feria and Thompson further teaches the relay communication station is a base station or a repeater for mobile communication (see Feria, column 1, lines 5-10, “wireless communications between base stations and user terminals through high altitude communications relays”, also see column 4, lines 31-38, “relay”, “base station”, and/or see Thompson, [0020], “Thus, the satellite simply acts as a repeater”).  
 	Regarding claim 8, the combination of Feria and Thompson further teaches a remote control apparatus for generating control information for the relay communication station of the communication relay apparatus and transmitting the control information to the communication relay apparatus (see Feria, column 8, lines 24-31, “The base station -controller 182 is configured to control the communication of RF signals and/or data to and/or from the relay platform 110 and/or a network 122. The base station-controller 182 may be remotely located with or co-located with (e.g., integral to) the base station 106”.  In addition, see Applicant’s Fig.1 and/or Fig.2 for “a remote control apparatus 85”), and/or see Thompson, Fig.4, [0043], “tracking and control (TT&C) links 118, 120, 122, which operate at lower frequencies than the Ka band”).  
a four-cell reuse pattern to maximize capacity density”, [0023], “cell”, “The payload is also capable of replicating and routing a packet to up to forty multiple downlink cells for point-to-multi-point (PMP) applications. Finally, the system has the capability to transmit broadband multimedia packets to all ST's within the continental United States (CONUS), Alaska, Hawaii, predefined parts of Canada and selected Latin American cities. There are preferably two CONUS broadcast beams (one for each polarization) that simultaneously cover all or a portion of the satellite coverage area”).  
 	Regarding claim 10, the combination of Feria and Thompson further teaches means for generating control information of the relay communication station, and means for transmitting the control information to the communication relay apparatus (see Feria, column 8, lines 24-31, “The base station -controller 182 is configured to control the communication of RF signals and/or data to and/or from the relay platform 110 and/or a network 122. The base station-controller 182 may be remotely located with or co-located with (e.g., integral to) the base station 106”.  In addition, see Applicant’s Fig.1 and/or Fig.2 for “a remote control apparatus 85”), and/or see Thompson, Fig.4, [0043], “tracking and control (TT&C) links 118, 120, 122, which operate at lower frequencies than the Ka band”).  
The base station -controller 182 is configured to control the communication of RF signals and/or data to and/or from the relay platform 110 and/or a network 122. The base station-controller 182 may be remotely located with or co-located with (e.g., integral to) the base station 106”.  In addition, see Applicant’s Fig.1 and/or Fig.2 for “a remote control apparatus 85”), and/or see Thompson, Fig.4, [0043], “tracking and control (TT&C) links 118, 120, 122, which operate at lower frequencies than the Ka band”, and see [0021], “a four-cell reuse pattern to maximize capacity density”, [0023], “cell”, “The payload is also capable of replicating and routing a packet to up to forty multiple downlink cells for point-to-multi-point (PMP) applications. Finally, the system has the capability to transmit broadband multimedia packets to all ST's within the continental United States (CONUS), Alaska, Hawaii, predefined parts of Canada and selected Latin American cities. There are preferably two CONUS broadcast beams (one for each polarization) that simultaneously cover all or a portion of the satellite coverage area”).  
 	
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642